Magie, Ordinary.
The matter brought up by this appeal relates to the account of appellant as administrator of the estate of Ida Mildred Carter, deceased. Appellant had been appointed her administrator, and had been removed from his office, and respondent had then been appointed substituted administrator.
The account of appellant, filed under the order of removal, had been excepted to upon substantially the same grounds as were taken in the matter of the administration of the estate of William L. Carter, deceased. They presented the same questions, and were decided by the orphans court upon the same grounds as were those interposed to the other proceeding. The examination of that case has led to the affirmance of the decree therein upon the exceptions there interposed, and for like reasons the decree of the orphans court in this case is also affirmed.